Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
	Claim 1 has been amended.
Claims 3-4 and 11-15 are cancelled. 
Claims 1-2, 5-10 and 16-18 are being considered on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US 2003/0165593, hereinafter R1) in view of Bueso et al. (Effect of temperature on texture of corn tortilla with and without antistaling agents. Cereal chemistry. 2006. Abstract, hereinafter R2).
Amended claim 1 recites a method for producing corn tortilla; wherein a maltogenic alpha-amylase and a beta-amylase are added to corn flour or the dough thereof and tortillas are made using the dough. The rollability of the tortilla is recited to be improved. 
Claim 1, 2, 10 - R1 discloses a process for preparation of a modified masa foodstuff. The process involves modification of starch in masa and/or corn using an enzyme. (Abstract)
R1 discloses a masa foodstuff wherein an enzyme is used to improve the interaction of starch in the masa foodstuff, wherein the starch is native to the corn. [0018]
Claim 7, 8, 9 - R1 teaches of using an enzyme such as amylase to modify starch in masa foodstuff. The starch modification may provide an improved shelf life by preventing starch retrogradation. This modification may also improve the rollability, foldability and flexibility of the tortilla. [0021]
Claim 10 - R1 discloses the starch modifying enzymes may be of plant, fungal or bacterial origin. [0035]
Claim 7, 8, 9 - R1 discloses that the use of enzymes provides improvements not only in masa, but also to the final products using the masa, e.g. corn tortilla or a soft tortilla. The masa product has advantages over masa products of the prior art, for instance, where the modified masa foodstuff is a tortilla, the tortilla will have improved flexibility, elasticity, etc. [0055]
The use of an amylase in masa food products including corn tortillas is clearly set  forth by R1. The advantage of using an amylase is disclosed as improving rollability of tortillas. However, R1 is silent to the use of maltogenic amylase and beta-amylase in a process for producing tortilla.
Claim 1 - R2 investigates the effect of temperature on corn tortillas with and without antistaling agents. (Abstract, Title)
Claim 1, 7, 8, 9 - R2 concludes that addition of maltogenic amylase and carboxymethyl cellulose (CMC) maintained tortilla softness and flexibility at room temperature and under refrigeration for at least three weeks. (Abstract).
Claim 1 - It is noted that amylases including alpha-amylase, maltogenic amylase, beta-amylase are all known as anti-staling agents in baking. Their use in baked products including tortillas is expected to retard staling resulting in increased shelf life. Since rollability of a baked product such as corn tortillas is directly related to the extent of staling of the product, enzymes that retard/prevent staling are expected to improve rollability of such products. 
In summary, R1 uses an amylase to improve rollability of corn tortillas. R2 teaches of using maltogenic amylase (maltose generating amylase) for maintaining corn tortilla softness and flexibility at room temperature for at least three weeks.  

Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 for producing corn tortillas, by using maltogenic amylase as disclosed by R2.  While neither R1 or R2 discloses the use of beta-amylase in producing corn tortillas, since R2 teaches of using maltogenic amylase, the use of any other maltogenic amylase e.g. beta-amylase would have been motivated. One would do so to improve the rollability of corn tortillas. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing corn tortillas having improved softness and rollability. 
Claims 5-6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al. (US 2003/0165593, hereinafter R1) and  Bueso et al. (Effect of temperature on texture of corn tortilla with and without antistaling agents. Cereal chemistry. 2006. Abstract, hereinafter R2), further in view  of WO2004081171 (Protein ID ADS75878, maltogenic alpha-amylase, hereinafter R3) and WO2009136471 (Protein ID AXS19850, beta-amylase, hereinafter R4).
R1-R2 disclosures are incorporated by reference as outlined above.
The use of amylase and maltogenic amylase in improving rollability and shelf life of corn tortillas is clearly disclosed by R1-R2.  However, R1-R2 is silent to the use of polypeptides represented by SEQ ID NO: 1 or SEQ ID NO: 2.
Claim 5, 16 -R3 discloses a maltogenic alpha-amylase that is 100% identical to SEQ ID NO: 1. 
Claim 6, 16-18 - R4 discloses a beta-amylase that is 100% identical to SEQ ID NO:2. Being maltogenic alpha-amylase and beta-amylase, they are functional equivalents of the enzymes disclosed by R1-R2, therefore, their use in producing corn tortillas would have been motivated, absent any evidence to the contrary and lack of unexpected results. Therefore, there would have been a reasonable expectation of success to use the claimed enzymes in producing corn tortillas. 
Response to Arguments
	In light of the new grounds of rejections, Applicant’s arguments are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791